Citation Nr: 1127406	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-45 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active military service from August 1981 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The issue of service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea was not present in service or until many years thereafter and is not shown to be related to service or an incident of service origin.


CONCLUSION OF LAW

Sleep apnea was not incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, treatment for, or a diagnosis of sleep apnea.  

Post-service VA medical records include diagnoses of sleep apnea in 2008.  

Social Security Administration (SSA) records determined the Veteran to be disabled with a primary diagnosis of schizophrenic paranoia and other functional psychotic disorders and a secondary diagnosis of affective/mood disorders.   

The Board finds that entitlement to service connection for sleep apnea is not warranted.  The Veteran's post-service treatment records do not reveal any complaint, diagnosis, or treatment for sleep apnea until many years after separation from service.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show complaints or a report of sleep apnea until many years after separation, and there is no evidence of record linking the claimed condition to service.  The Board does not doubt the credibility of the Veteran in reporting his belief that his sleep apnea is related to service.  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also believes that the Veteran is sincere in expressing his opinion with respect to the etiology of the condition.  While the Veteran is competent to observe that he has sleep apnea, he has not claimed that he has medical training that would permit him to provide an opinion concerning the etiology of the condition.  

However, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology in this case as the currently diagnosed sleep apnea was not noted in service but instead was shown many years after service with no indication that it is or may be related to service.  The Veteran has not reported that he had the condition in service and that it continued thereafter.  Thus, the Board finds that there is no continuity of symptomatology.  The Veteran avers that current sleep apnea is related to service but has provided no rationale or explanation to support his claim.  Consequently, the weight of the probative evidence is clearly against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against associating the Veteran's current sleep apnea with the Veteran's active service, entitlement to service connection for sleep apnea is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a VA examination was not obtained with respect to the claim.  However, the Board finds that a VA examination is not warranted with respect to the claim for sleep apnea as there is no evidence indicating that current sleep apnea may be related to service.  The Veteran has asserted that service connection is warranted but has not provided any explanation or rationale for his assertion.  Moreover, there is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link current sleep apnea.  The Board finds that the evidence, discussed above, which indicates that the Veteran did not have sleep apnea in service, and did not complain of sleep apnea until many years after separation, as well as the absence of evidence of a possible nexus between service and the claimed disorder, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows sleep apnea years after service, is not insufficient.  See 38 C.F.R. § 3.159 (c)(4) (2010).  Accordingly, the Board finds no basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided with such notice in a letter dated in September 2008.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, Social Security Administration, and VA records have been associated with the claims folder.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for sleep apnea is denied.  


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

STRs include a May 1982 request for a mental evaluation after the Veteran was involved in an alcohol incident.  In March 1983 the Veteran was to be placed in a two week alcohol program.  

VA medical records include past medical history notes detailing traumatic brain injury (TBI) in 1989.  The Veteran was hospitalized from November 5 to November 14, 2008, with a diagnosis of psychosis, not otherwise specified; mood disorder, not otherwise specified; TBI, and alcohol dependence in partial remission.  A November 2008 discharge note that found the Veteran's previous diagnoses included schizophrenia, psychosis due to TBI, and bipolar disorder.  Another November 2008 discharge summary diagnosed the Veteran with mood disorder, not otherwise specified, and a history of schizophrenia.  VA records reveal diagnoses of schizophrenia, depression, psychosis, alcohol abuse, and cocaine abuse.  

Social Security Administration (SSA) records determined the Veteran to be disabled with a primary diagnosis of schizophrenic paranoia and other functional psychotic disorders and a secondary diagnosis of affective/mood disorders.  SSA noted that the Veteran had the following severe impairments:  psychotic disorder, not otherwise specified; major depressive disorder; personality disorder, not otherwise specified; cognitive disorder; and a history of substance abuse disorder.  

Medical records from Healthcare for the Homeless of Milwaukee indicated that the Veteran was diagnosed with and treated for major depression, recurrent with psychosis.  

During a September 2008 VA mental health risk assessment screening session, the Veteran reported that while he did not remember exact dates, he had "up" periods representing hypomania in the 1980s prior to his brain injury.  During a July 2008 psychiatry admission, the Veteran reported that he had a suicide attempt in the 1980s.  This raises the question of whether the Veteran had a psychosis within one year of discharge from service, which occurred in July 1983.  In addition, the Veteran is currently diagnosed as having a personality disorder and it is noted that while in service he hit his head in August 1981 resulting in a bump and laceration. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any psychiatric conditions present.  

With regard to the Veteran's diagnosis of personality disorder, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion regarding the etiology of the Veteran's acquired psychiatric disorder, the VA examiner should also offer an opinion as to whether his personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 19, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  The RO should associate all relevant records pertaining to the Veteran from the Milwaukee VAMC dating from May 19, 2009, with the claims folder.  

2.  The RO should request that the Veteran submit medical records or information sufficient to allow VA to obtain records pertaining to mental health treatment in the 1980s, including treatment, if any, for a suicide attempt.  Provided that the Veteran submits any necessary authorization forms, attempt to obtain the records identified by the Veteran.  If records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should reconcile the diagnoses found upon examination with the other psychiatric diagnoses of record.  

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any such disorder began in or is related to the Veteran's military service.

The examiner should also offer an opinion as to whether the Veteran's personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.

The examiner should also opine as to whether the Veteran had a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in July 1983 and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


